ON REHEARING.
Beck, J.
3. practice in the supreme courtt: change in abstract: rehearing. A rehearing was ordered in this ease upon the petition of defendant. It has been again argued and sub-mitted to the court. The ground upon which defendants base their objection to our former opinion is that the court below, in fact, ove:ruled defendants’ motion for judgment in their favor upon the *170special verdict, and sustained the motion for a new trial on the ground that the general verdict was not supported by the-testimony. It is not claimed that the record brought to this court, upon which our decision is founded, shows the fact s to be as alleged, but that in failing to do so it is not in accord with the facts. In other words our opinion truly recites the-record, but the record itself is incorrect, and fails to present truly the action of the court below in its rulings in question.
It is now shown that, since our opinion was filed, the court-below, upon a motion of defendants, has corrected its record so as to accord with the facts as claimed by defendants, and this corrected record is brought before us as the record of this-case. The plaintiff moves in this case for a continuance on the ground that he has appealed from the order of the court-below correcting the record, and his appeal is now pending and will be submitted to us at the next term held at Council Bluffs. If we are to act upon the amended record this application would seem to be based upon reason, for we might, upon the appeal involving the action of the court in correcting' the record, reverse that action and set it aside. In that-case, if we should reach a conclusion differing from the-decision announced in our first opinion, we would be under the necessity of changing back to our first ruling. In other-words, as- the record of the court below should be changed, our decisions must oscillate. This condition of things is-inconsistent with the law governing proceedings in this court, and the facts we have stated serve as a fit introduction to the-consideration of the question presented in the petition for-rehearing. That question is this: Will this court, after a-cause has been decided, permit, upon a petition of rehearing, the record to be changed and thus authorize new questions to-be introduced in the case ?
The parties by submitting the case upon the record admitted its correctness. The questions determined in our opinion,, and no other or different, were involved in the.record. It is-not claimed that our decision upon these questions is incor*171rect; but by the change in the record of the court below new questions are presented — a new case is made. We have frequently held that we will not consider changes and amendments of the abstract, upon petitions for rehearing, when such amendments show grounds for a different decision. Cramer v. City of Burlington, 45 Iowa, 627. Other decisions of like effect do not appear in the reports, for the reason that they were made in overruling petitions for rehearing. These rulings are based upon the doctrine that the same case must be submitted upon rehearing that was decided by the court. Were the rule otherwise a premium would be offered to the careless practitioner, and invitation would be given to assail the records of the courts.
The hardship of the particular case is no ground for granting relief to defendants by permitting them to present a new case to us upon rehearing. If they have no relief it is chargeable to the negligent management of their case.
It may be, but the point we do not decide, that our decision upon the record which was before us will not be in the way of a judgment in the court below in accord with the amended or new record.
We discover no grounds upon which our decision can be disturbed; we, therefore, adhere to it.